     Case 2:18-cv-01045-APG-NJK Document 35 Filed 02/13/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trust, National
     Association, as Trustee for LSF8 Master
 8   Participation Trust
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11
     U.S. BANK TRUST, N.A., AS TRUSTEE FOR                Case No.: 2:18-cv-01045-APG-NJK
12   LSF8 MASTER PARTICIPATION TRUST,
                                                          STIPULATION AND ORDER TO
13                  Plaintiff,                            EXTEND DISPOSITIVE MOTIONS
14                                                        DEADLINES
     vs.
15                                                        [SECOND REQUEST]
     SATICOY BAY LLC SERIES 1405 S NELLIS
16   1038; PACIFIC LEGENDS EAST
17   CONDOMINIUM ASSOCIATES.; DOE
     INDIVIDUALS I through X, inclusive; and
18   ROE CORPORATIONS I through X, inclusive,
19
                    Defendants.
20
21
            Plaintiff, U.S. Bank Trust, National Association, as Trustee for LSF8 Master
22
     Participation Trust (hereinafter “U.S. Bank” or “Plaintiff”); Defendant, Saticoy Bay LLC Series
23
     1405 S. Nellis 1038 (hereinafter, “Saticoy Bay” or “Defendant”) and Defendant, Pacific Legends
24
     East Condominium Associates, (hereinafter, “Pacific Legends East” or “HOA”) (collectively, the
25
     “Parties”), by and through their respective attorneys of record, hereby stipulate and agree as
26
     follows:
27
            IT IS HEREBY STIPULATED AND AGREED that the dispositive motion deadline
28
     should be continued for 30 days from February 15, 2019 to March 15, 2019, to permit the



                                                 Page 1 of 3
     Case 2:18-cv-01045-APG-NJK Document 35 Filed 02/13/19 Page 2 of 3




 1   Parties to continue settlement discussions in order to reach a global resolution of the above-
 2   identified litigation and execute the necessary settlement documents, including but not limited to
 3   a Stipulated Judgment.
 4          IT IS HEREBY STIPULATED AND AGREED that if a global resolution is not reached
 5   prior to the extended dispositive motion deadline, then the parties shall proceed with dispositive
 6   motion practice.
 7          IT IS HEREBY STIPULATED AND AGREED that this is the parties second request for
 8   an extension of the dispositive motion deadline is not intended to cause delay.
 9          IT IS SO STIPULATED.
10   DATED this 13th day of February, 2019.            DATED this 13th day of February, 2019.
11
     WRIGHT, FINLAY & ZAK, LLP                         LAW OFFICES OF MICHAEL F. BOHN,
12
                                                       ESQ., LTD.
13
14   /s/ Rock K. Jung, Esq.____________                /s/ Adam R. Trippiedi, Esq.______
     Rock K. Jung, Esq.                                Michael F. Bohn, Esq.
15   Nevada Bar No. 10906                              Nevada Bar. No. 1641
     7785 W. Sahara Ave, Suite 200                     Adam R. Trippiedi, Esq.
16   Las Vegas, NV 89117                               atrippiedi@bohnlawfirm.com
17   rjung@wrightlegal.net                             Nevada Bar No. 12294
     Attorneys for Plaintiff, U.S. Bank Trust,         2260 Corporate Circle, Suite 480
18   National Association, as Trustee for LSF8         Henderson, NV 89074
     Master Participation Trust                        Attorneys for Defendant
19
                                                       Saticoy Bay LLC Series 1405 S Nellis 1038
20
21
22   DATED this 13th day of February, 2019.
23
24   LIPSON, NEILSON, P.C.

25
     /s/_Karen Kao, Esq._____________
26   J. William Ebert, Esq.
     Nevada Bar. No. 2697
27   Karen Kao, Esq.
28   Nevada Bar No. 14386
     LIPSON NEILSON, P.C.



                                                 Page 2 of 3
     Case 2:18-cv-01045-APG-NJK Document 35 Filed 02/13/19 Page 3 of 3



     9900 Covington Cross Drive, Suite 120
 1
     Las Vegas, NV 89144
 2   kkao@lipsonneilson.com
     Attorneys for the Defendant
 3   Pacific Legends East Condominium Associates
 4
 5
 6
 7
            IT IS SO ORDERED.
 8
            DATED :this
                     February
                        ____ day14of ____________, 2019.
 9
10
                                                          _______________________________
11                                                        UNITED
                                                          United   STATES
                                                                 States    DISTRICT
                                                                        Magistrate    JUDGE
                                                                                   Judge
     Respectfully Submitted by:
12   WRIGHT, FINLAY & ZAK, LLP
13
     /s/_Rock K. Jung, Esq.___
14   Rock K. Jung, Esq.
     Nevada Bar No. 10906
15   7785 W. Sahara Ave., Suite 200
16   Las Vegas, NV 89117
     Attorneys for Plaintiff, U.S. Bank Trust,
17    National Association, as Trustee for
18   LSF8 Master Participation Trust

19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
